Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23, the prior art of record alone or in combination does not teach the claim limitation “ at least a first trunk port configured to receive trunk signals from a first fiber pair of the trunk cable, the first fiber pair being associated with a first optical spectrum, a first branch port configured to drop the received trunk signals from the first fiber pair of the trunk cable…a second branch port configured to drop the received trunk signals from the first fiber pair of the trunk cable…wherein the optical routing device is configured to receive a control signal and selectively route the received trunk signals from the first fiber pair to the first branch port or the second branch port based on the control signal such that first optical spectrum associated with the first fiber pair of the trunk cable is dropped entirely to the first drop fiber or the second drop fiber”.
Regarding claim 33, the prior art of record alone or in combination does not teach the claim limitation “ at least a first trunk port configured to receive trunk signals from a first fiber pair of the trunk cable, the first fiber pair being associated with a first optical spectrum, a first branch port configured to drop the received trunk signals from the first fiber pair of the trunk cable…a second branch port configured to drop the received trunk signals from the first fiber pair of the trunk cable…wherein the optical routing device is configured to receive a control signal and selectively route the received trunk signals from the first fiber pair to the first branch port or the second branch port based on the control signal such that first optical spectrum associated with the first fiber pair of the trunk cable is dropped entirely to the first drop fiber or the second drop fiber”.
Regarding claim 38, the prior art of record alone or in combination does not teach the claim limitation “receiving, via a first trunk port, trunk signals from a first fiber pair of a trunk cable; receiving a control signal; and routing, selectively, the received trunk signals to a first branch port or a second  wherein the first optical spectrum associated with the first fiber pair of the trunk cable is dropped entirely to the first drop fiber or the second drop fiber”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINA M SHALABY/             Examiner, Art Unit 2636